Citation Nr: 0607902	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services received at the Mountain View Hospital in 
Madras, Oregon, from June 4, 2001 to June 6, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to August 1979 and from October 1980 to 
February 1987.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 determination 
by Department of Veterans Affairs (VA) Medical Center (MC) in 
Portland, Oregon, which is the agency of original 
jurisdiction (AOJ).  In October 2004, the veteran testified 
at a Videoconference Hearing before the undersigned.  In 
January 2005 the Board remanded the claim for further 
development and for the AOJ to provide a clearer explanation 
of the rationale for its January 2002 decision, which granted 
reimbursement of medical expenses incurred from June 2, 2001 
to June 3, 2001 but denied reimbursement of medical expenses 
incurred from June 4, 2001 to June 6, 2001.  The veteran's 
claims file is in the jurisdiction of the Boise VA Regional 
Office,


FINDINGS OF FACT

1. From June 4, 2001 to June 6, 2001 the veteran continued to 
be hospitalized at the Mountain View Hospital in Madras, 
Oregon; there was no authorization or pre-approval of VA 
payment for such hospitalization. 

2. The treatment the veteran received at Mountain View 
Hospital from June 4, 2001 to June 6, 2001 was not for a 
continued medical emergency of such a nature that he could 
not have been safely discharged or transferred to a VA or 
other Federal facility; as of June 3, 2001 he was 
sufficiently stable for transfer to a VA facility.    


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are not met 
for expenses the veteran incurred at the Mountain View 
Hospital in Madras, Oregon from June 4, 2001 to June 6, 2001.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. § 17.1000-
17.1002 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.159, 3.326(a), does not apply in the instant case.  
The only issue before the Board is whether the appellant can 
receive reimbursement for private medical expenses for the 
time period specified.  Because the relevant facts of the 
instant case are not in dispute and eligibility for 
reimbursement of private medical expenses is outlined in 
statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  
Notably, the U.S. Court of Appeals for Veterans Claims 
(Court) has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  Additionally, VA's Office of General 
Counsel has held that VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004.  Regardless, a March 2003 statement of the 
case (SOC) and a July 2005 supplemental SOC did notify the 
veteran of the controlling law and regulations and of the 
basis for the denial of his claim.  He was also specifically 
provided the text of the regulations that govern 
determinations regarding reimbursement of medical expenses.  
He has had ample opportunity to respond.    

II.  Factual Background

June 2001 Mountain View Hospital records show that the 
veteran was visiting the Madras area from Portland on a 
fishing trip when he developed acute, severe abdominal pain.  
He was evaluated at the hospital on June 2, 2001 with an 
initial diagnostic impression of acute abdominal pain, 
peritoneal signs and possible appendicitis.  He was admitted 
to the hospital for further testing and evaluation.  A later 
June 2, 2001 CT scan of the mid abdomen and pelvis showed no 
CT findings of acute appendicitis, but did show inflammatory 
changes adjacent to diverticula at the rectosigmoid junction 
that probably represented manifestations of diverticulitis.  
A June 3, 2001 doctor's progress note showed that the veteran 
still had belly pain with a fever of 100.8.  The diagnostic 
assessment was diverticulitis and the veteran's diet was 
advanced to clear liquids.  The plan was to possibly 
discharge the veteran to go home the next day if his fever 
receded.  A June 4, 2001 medical consultation produced a 
diagnostic impression of lower abdominal pain with guarding 
with CT findings suggestive of diverticular disease.  The 
veteran's temperature was 100.2.  Discharge planning progress 
notes from June 4, 2001 show that the hospital had been 
attempting to transfer the veteran to the VA hospital since 
early in the morning.  However, the Portland VA was full and 
on total ambulance divert.  Progress notes from June 5, 2001 
and June 6, 2001 also show that the Portland VA hospital had 
no beds available.  On June 6, 2001 the veteran was 
discharged from Mountain View hospital and allowed to return 
home. 

In an April 2002 memorandum a registered nurse/compliance 
officer indicated that she had reviewed the records of the 
veteran's hospitalization.  She noted that the June 2, 2001 
pelvic CT scan was negative for appendicitis but positive for 
probable diverticulitis.  She found that the veteran was no 
longer emergent at that time and was stable for transfer on 
June 3, 2001.  

In his February 2002 notice of disagreement (NOD), the 
veteran indicated that he had no choice but to remain at 
Mountain View Hospital for the entire time he required 
hospitalization because there were no beds available at the 
VA hospital.  Early in his stay he had asked the doctor if he 
could go home but was told he was too ill to make the 
journey.  

In his April 2003 Form 9, the veteran argued that under the 
relevant regulations he was entitled to reimbursement because 
his several requests for transfer to a VA facility were 
denied due to the unavailability of bed space.  

At his October 2004 videoconference hearing the veteran 
reiterated that he had requested transfer from Mountain View 
Hospital to a VA hospital and was told that there were no 
beds available.        

Analysis

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by  38 U.S.C.A. § 1728 or  38 U.S.C.A. § 1725 and the 
accompanying regulations.  Because the veteran does not have 
a total disability and his treatment at Mountain View 
Hospital was not for an adjudicated service-connected 
disability, a non-service- connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability or for the purpose of ensuring entrance 
or continued participation in a rehabilitation program under 
38 U.S.C. ch. 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).  It is not argued otherwise.

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the accompanying 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

There is no evidence in the record that the veteran's medical 
care from June 4, 2001 to June 6, 2001 was for a continued 
medical emergency of such a nature that he could not have 
been safely discharged or transferred to a VA or other 
Federal facility.  To the contrary, in her April 2002 
memorandum, the VA registered nurse and compliance officer, 
after reviewing the records of the veteran's hospital stay, 
determined that as of June 3, 2001, the veteran's condition 
was no longer emergent and he would have been ready for 
transfer.  Also, the hospital discharge planning notes show 
that the veteran was ready to be transferred at least as 
early as the morning of June 4, 2001 as the hospital was 
actively pursuing a transfer.  Given the lack of evidence of 
continued emergency and the contrary evidence that an 
emergent situation was no longer present, the criteria for 
reimbursement under 38 U.S.C.A. § 1725 and accompanying 
regulations are not met.

The veteran does not contest that he was stable for transfer 
to a VA facility after June 3, 2001, but argues that he had 
no choice but to stay at Mountain View Hospital from June 4, 
2001 to June 6, 2001 as there were no beds available at the 
VA hospital, and he still required hospital care.  His 
allegation of non-availability of a VA bed is not in dispute.  
However, the governing statute and regulations (i.e. 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002) do not 
authorize the relief sought in such circumstances, but 
provide for reimbursement of non VA medical expenses only for 
continued emergent care.  The law is dispositive, and the 
claim must be denied. 


ORDER

Payment or reimbursement for the cost of medical services the 
veteran received at Mountain View Hospital in Madras, Oregon, 
from June 4, 2001 to June 6, 2001 is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


